DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2020 has been received and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (U.S. Patent No. 9,678,972 B2) in view of Sabaa et al. (U.S. Pub. No. 2011/0307447 A1).
Regarding claim 1, Trimble teaches a method, comprising: 
receiving a deduplication service request for a data sub-unit (col. 30, line 49-53 and 56-59, segmenting the backup data stream into data objects and initiates an inline deduplication request with an inline deduplicator).
Trimble is not explicitly disclose: generating a fingerprint of the data sub-unit; in response to the fingerprint matching an entry within a fingerprint database, generating a deduplication response indicating a path associated with the entry and an indication that the fingerprint of the data sub-unit matched the entry within the fingerprint database; and ending the deduplication response in response to the deduplication service request.
Sabaa teaches: 
generating a fingerprint of the data sub-unit (paragraph [0062], line 1-10, subdividing the data into chunk and generating fingerprint for each chunk); 
in response to the fingerprint matching an entry within a fingerprint database, generating a deduplication response indicating a path associated with the entry and an indication that the fingerprint of the data sub-unit matched the entry within the fingerprint database (paragraph [0071], line 1-18, paragraph [0072], line 5-18, paragraph [0189], line 1-18, if the chunk already exists, a valid entry will exists  within  hash index table at the indexed location; each valid table entry in hash table points to a block in content addressable storage cache; for an existing chunk identified by lookup engine, this data location information is retrieved and forwarded to logical block address engine, returning indication that the chunk already exist; LBA engine updates 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include generating a fingerprint of the data sub-unit; in response to the fingerprint matching an entry within a fingerprint database, generating a deduplication response indicating a path associated with the entry and an indication that the fingerprint of the data sub-unit matched the entry within the fingerprint database; and ending the deduplication response in response to the deduplication service request into hybrid deduplication of Trimble.
Motivation to do so would be to include generating a fingerprint of the data sub-unit; in response to the fingerprint matching an entry within a fingerprint database, generating a deduplication response indicating a path associated with the entry and an indication that the fingerprint of the data sub-unit matched the entry within the fingerprint database; and ending the deduplication response in response to the deduplication service request to overcome issue that 
Regarding claim 2, Trimble as modified by Sabaa teach all claimed limitations as set forth in rejection of claim 1, further teach in response to the fingerprint not matching any entry within the fingerprint database, generate a new path in a service space for the sub-unit from the fingerprint (Sabaa, paragraph [0073], updating the location with logical block address for new data; also see paragraph [0056], line 18-22).
Regarding claim 3, Trimble as modified by Sabaa teach all claimed limitations as set forth in rejection of claim 2, inserting the fingerprint and the new path into the fingerprint database in response to the fingerprint not matching any entry within the fingerprint database (Sabaa, paragraph [0073], updating the hash Index Table, CAS Cache, and metadata Cache to include new entries for data C1; updating the location with logical block address for new data; also see paragraph [0056], line 18-22).
Regarding claim 5, Trimble as modified by Sabaa teach all claimed limitations as set forth in rejection of claim 2, further teach storing the data sub-unit at the new path in response to the fingerprint not matching any entry within the fingerprint database (Sabaa, paragraph [0073]. storing the data c1 on physical LUN; updating the location with logical block address for new data; updating map location such that entry corresponding to data c1 points to the logical blocks on physical LUN; also see paragraph [0056], line 18-22).
Regarding claim 6, Trimble as modified by Sabaa teach all claimed limitations as set forth in rejection of claim 1, further teach updating a data unit manifest corresponding to the sub-unit to indicate the path for the sub-unit based upon the deduplication response (Sabaa, paragraph [0073], updating the location with logical block address for new data; updating map 
Regarding claim 7, Trimble as modified by Sabaa teach all claimed limitations as set forth in rejection of claim 6, further teach storing the data unit manifest within a user space in response to the data unit manifest indicating paths for all sub-units (Trimble, col. 17, line 18-24, catalogs the new data object by storing information descriptive of an identifier of the new data object and information descriptive of the location of the new data object, noted, the information descriptive of the location of the new data object is interpreted as storing the data unit manifest within a user space in response to the data unit manifest indicating paths for all sub-units).
Regarding claim 9, Trimble as modified by Sabaa teach all claimed limitations as set forth in rejection of claim 1, further teach processing the deduplication service request using a cache maintained by a redirector instance (Trimble, col. 12, line 8-13, col. 13, line 6-28, col. 14, line 50-14, col. 15, line 9-13, deduplication service request using cache for providing indirect access while Sabaa teaches determining data is not already saved to physical LUN, the data structures within the Hash Index Table, CAS Cache, and metadata Cache are updated including new entries, paragraph [0073], line 1-6).
As per claims 10 and 19, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
As per claims 11-12, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-3 respectively and are similarly rejected.
As per claims 14-16, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 5-7 respectively and are similarly rejected.
As per claim 18, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 9 and is similarly rejected.
As per claim 20, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 2 and is similarly rejected.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (U.S. Patent No. 9,678,972 B2) in view of Sabaa et al. (U.S. Pub. No. 2011/0307447 A1), further in view of TAL et al. (U.S. Pub. No. 2014/0143213 A1).
Regarding claim 4, Trimble as modified by Sabaa teach all claimed limitations as set forth in rejection of claim 2, but do not explicitly disclose: generating the deduplication response indicating the new path and a new indication that the sub-unit did not match any entry within the fingerprint database.
TAL teaches: generating the deduplication response indicating the new path and a new indication that the sub-unit did not match any entry within the fingerprint database (fig. 5-6, [paragraph [0035], line 12-19, paragraph [0058], line 10-14, paragraph [0059], when determining that there is no existing entry in the deduplication database for the first hash value, an entry for the first value, which references the first virtual address reference key can be added to the deduplication database, further, a first virtual address entry for the first write data can be added to the virtual address database; return a response with a null value or some other error responses, or the deduplication database response includes the first virtual address reference key, noted, the first virtual address reference key is interpreted as new indication and a first virtual address entry is interpreted as new path; in conjunction the teaching of Sabaa updating vLUN location map for new data entry, paragraph [0073], line 1-11, which indicates that the location of new data has been provided, it is an implication of deduplication response to provide the location of new data 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include generating the deduplication response indicating the new path and a new indication that the sub-unit did not match any entry within the fingerprint database into hybrid deduplication of Trimble.
Motivation to do so would be to include generating the deduplication response indicating the new path and a new indication that the sub-unit did not match any entry within the fingerprint database to manage data in a storage system that implements deduplication (TAL, paragraph [0001]).
As per claim 13, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 4 and is similarly rejected.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (U.S. Patent No. 9,678,972 B2) in view of Sabaa et al. (U.S. Pub. No. 2011/0307447 A1), further in view of Attarde et al. (U.S Patent No. 8,732,133 B2).
Regarding claim 8, Trimble as modified by Sabaa teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose deploying a number of deduplicator instances for servicing deduplication service requests based upon a maximum amount of data to be processed by individual deduplicator instances.
Attarde teaches: deploying a number of deduplicator instances for servicing deduplication service requests based upon a maximum amount of data to be processed by individual deduplicator instances (Attarde teaches deduplication control node monitors the performance 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include deploying a number of deduplicator instances for servicing deduplication service requests based upon a maximum amount of data to be processed by individual deduplicator instances into hybrid deduplication of Trimble.
Motivation to do so would be to include deploying a number of deduplicator instances for servicing deduplication service requests based upon a maximum amount of data to be processed by individual deduplicator instances to overcome issue with the scalability of conventional deduplication systems is limited by the physical characteristics of the database (Attarde, col. 3, line 9-10) .
As per claim 17, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 8 and is similarly rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/KEN HOANG/Examiner, Art Unit 2168